Case 3:17-cv-01104-VLB Document 82-101 Filed 05/15/19 Page 1 of 4




                Exhibit 101
                Case 3:17-cv-01104-VLB Document 82-101 Filed 05/15/19 Page 2 of 4



From:                Gendler, Tamar [tamar.gendler@yale.edu]
Sent:                Monday, April 13, 2015 10:08:36 PM
To:                  Rolena Adorno; Mangan, John
CC:                  FAS Dean
Subject:             RE: Departmental committee for Byrne tenure review

Dear Rolena,

The FAS Dean's Office will not make any final decisions about the composition of the review committee until the climate
review that is currently underway in Spanish and Portuguese is completed. After the review, we will be in a better
position to understand Professor Byrne's concerns and to make sure that the process is thorough and fair. This does not
reflect any pre-judgment on our part, and we think it is in the best interests of everyone involved.

Professor Byrne should still submit her materials in a timely fashion. After you receive the materials from her, please
follow the standard procedure and forward the materials, along with your formal recommendation for members of her
review committee, to Humanities Divisional Director Amy Hungerford.

Best regards,

Tamar



From: Rolena Adorno [mailto:rolena.adorno@yale.edu]
Sent: Saturday, April 11, 2015 5:44 PM
To: Mangan, John; FAS Dean
Subject: Fwd: Departmental committee for Byrne tenure review

Dear John,

I return this afternoon to email exchanges you and I had on March 30 and March 31, 2015. (See below.) I would
like to confirm those conversations and reiterate my request to move ahead and formally appoint Giuseppe
Mazzotta to the departmental review committee for the tenure consideration of Susan Byrne.

Twant to make clear that Thave no intention of recusing myself from the departmental vote on the case, but only
participation on the review committee, for all the reasons I express below and that you and I discussed.

(PS As you know, on the day following our exchanges, on April 1, 2015, Susan Byrne requested that Professor
Gonzalez Echevarria and I recuse ourselves from participation in her tenure consideration. We have no intention
of complying with her request.)

I look forward to hearing from you.

Many regards,

Rolena


---------- Forwarded message----------
From: Rolena Adorno <rolena.adomo@yale.edu>
Date: Tue, Mar 31, 2015 at 4:45 PM
Subject: Re: Departmental committee for Byrne tenure review
To: "Mangan, John" <john.mangan@vale.edu>




                                                                                                                    BYRNE006895
             Case 3:17-cv-01104-VLB Document 82-101 Filed 05/15/19 Page 3 of 4



Dear John,

Thank you very much for your swift consideration and disposition regarding my request concerning the
departmental review committee for the candidacy of Susan Byrne to promotion to the rank of Associate
Professor with Tenure.

I appreciate being rccuscdl from the departmental committee, and I would like to reiterate my choice of
Giuseppe Mazzotta to serve, in my place, as the third member, along with Roberto Gonzalez Echevarria and
Noel Valis. Giuseppe is the most qualified Humanities Division scholar in the Romance literatures of the
medieval and Renaissance periods, so while I appreciate your invitation to nominate others, he remains my sole
choice.

I will move forward to invite and appoint him upon receipt of your approval.

Many regards and thanks,

Rolena

On Tue, Mar 31, 2015 at 4:23 PM, Mangan, John <john.mangan@yale.edu> wrote:

  Dear Rolena,

  Thank you for being in touch about this. I think it's best if we separate this into two parts. For the first part, you may,
  of course, recuse yourself from the committee. Under the circumstances, this is a perfectly reasonable action.

  The question of who should sit on the committee in your place requires separate consideration. As chair of Spanish
  and Portuguese, you are welcome make if you wish (in addition to Giuseppe) suggestions as to who that faculty
  member should be, but the final decision will need to be overseen by the FAS Dean's Office.

  We will explore this question, and we will let you know what we determine.

  Thank you,

  John



  From: Rolena Adorno [mailto:rolena.adorno@yale.edu]
  Sent: Monday, March 30, 2015 4:50 PM
  To: FAS Dean; Mangan, John
  Subject: Departmental committee for Byrne tenure review

  Dear Colleagues,

  I would like to request your permission to appoint a three-person tenure review committee for the Susan
  Byrne case that includes one faculty member outside the department. Within the department, Thave in mind
  Roberto Gonzalez Echevarria and Noel Valis; and for the outsider, I would like to ask Giuseppe Mazzotta,
  whose academic distinction in the fields of medieval and Renaissance literary culture make him an ideal
  choice.

  At the same time, as department chair, I would not sit on the committee.

  You can anticipate my reasons for this request: ( l) the difficulties experienced with the candidate regarding
  the APL leave, spanning the months of September 2014 through early March 2015, and (2) the in-progress




                                                                                                                         BYRNE006896
          Case 3:17-cv-01104-VLB Document 82-101 Filed 05/15/19 Page 4 of 4


full departmental review to be carried out over the coming months, which provides for the following:

"In addition to preserving confidentiality, the University has asked Senior Associate Dean of the Graduate School
Pamela Schirmeister and Professor Anders Winroth to review academic and employment decisions made during
and after our review to make sure that they have not been influenced by considerations other than individual
performance. If you believe that your participation in our review or any other improper criterion has been applied
to an academic or employment decision. please bring your concerns to the attention of Dean Schirmeister, who
will enlist the assistance of Professor Winroth as necessary."

I believe it is in the best interests of all concerned to keep this tenure review moving along as smoothly as
possible.

Rolena Adorno




                                                                                                                BYRNE006897
